Exhibit 10.6

 

MANAGEMENT INCENTIVE PLAN

 

CHARLES RIVER LABORATORIES HOLDINGS, INC.

1999 MANAGEMENT INCENTIVE PLAN

 

SECTION 1. PURPOSE. The purpose of the Charles River Laboratories Holdings, Inc.
1999 Management Incentive Plan (the “PLAN”) is to promote the interests of
Charles River Laboratories Holdings, Inc. (the “COMPANY”) and its stockholders
by (i) attracting and retaining exceptional key employees of the Company, its
Subsidiaries and its Affiliates (as defined below) and others; (ii) motivating
such individuals by means of performance-related incentives toachieve
longer-range performance goals; and (iii) enabling such individuals to
participate in the long-term growth and financial success of the Company.

 

SECTION 2. DEFINITIONS. As used in the Plan, the following terms shall have the
meanings set forth below:

 

“AFFILIATE” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with such Person;
PROVIDED that no stockholder of the Company shall be deemed an Affiliate of any
other stockholder of the Company solely by reason of any investment in the
Company. For purposes of this definition, the term “CONTROL” (including with
correlative meanings, the terms “CONTROLLING”, “CONTROLLED BY” and “UNDER COMMON
CONTROL WITH”), when used with respect to any Person, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities, by contract or otherwise.

 

“AWARD AGREEMENT” means any written agreement, contract or other instrument or
document evidencing any Option, which may, but need not, be executed or
acknowledged by a Participant.

 

“BOARD” means the Board of Directors of the Company.

 

“CAUSE” means, with respect to any Participant, “cause” as defined in such
Participant’s Employment Agreement or Award Agreement, or if not so defined:

 

(i) such Participant’s failure substantially to perform his or her duties (other
than as a result of total or partial incapacity due to physical or mental
illness);

 

(ii) such Participant’s conviction of a felony arising from, or any act of,
fraud, embezzlement or willful dishonesty by such Participant in relation to the
business or affairs of the Company and any Subsidiary or Affiliate thereof, or
any other felonious conduct on the part of such

 

--------------------------------------------------------------------------------


 

Participant that is demonstrably detrimental to the best interests of the
Company or any Subsidiary or Affiliate thereof;

 

(iii) such Participant’s being repeatedly under the influence of illegal drugs
or alcohol while performing his duties; or

 

(iv) any other willful act of such Participant which is demonstrably injurious
to the financial condition or business reputation of the Company or any
Subsidiary or Affiliate thereof asdetermined in the reasonable discretion of the
Compensation Committee, including such Participant’s breach of the provisions of
any noncompetition, nonsolicitation or confidentiality covenant (whether or not
contained in this Agreement) in favor of the Company or any Subsidiary or
Affiliate thereof binding upon such Participant.

 

“CHANGE OF CONTROL” means:

 

(i) any “person” (as such term is used in Section 3(a)(9) and 13(d)(3) of the
Exchange Act) other than (A) the DLJ Entities and/or their respective Permitted
Transferees (as defined in the Investors’ Agreement) or (B) any “group” (within
the meaning of such Section 13(d)(3)) of which any of the DLJ Entities is a
part, acquires, directly or indirectly, by virtue of the consummation of any
purchase, merger or other combination, securities of the Company (or its
successor) representing more than 51% of the combined voting power of the
Company’s (or its successor’s) then outstanding voting securities with respect
to matters submitted to a vote of the stockholders generally; or

 

(ii) a sale or transfer by the Company or any of its Subsidiaries of
substantially all of the stock or consolidated assets of the Company and its
Subsidiaries to an entity which is not an Affiliate of the Company prior to such
sale or transfer.

 

“CODE” means the Internal Revenue Code of 1986, as amended.

 

“COMPENSATION COMMITTEE” means a committee of the Board designated by the Board
to administer the Plan and composed of not less than the minimum number of
persons from time to time required by Rule 16b-3 and Section 162(m), each of
whom, to the extent necessary to comply with Rule 16b-3 and Section 162(m) only,
is a “Non-Employee Director” and an “Outside Director” within the meaning of
Rule 16b-3 and Section 162(m), respectively.

 

--------------------------------------------------------------------------------


 

“DISABILITY” means, with respect to any Participant, “disability” as defined in
such Participant’s Employment Agreement or Award Agreement, or if not so
defined:

 

(i) any permanent physical or mental incapacity or disability rendering such
Participant unable or unfit to perform effectively the duties and obligations of
his employment or to participate effectively and actively in the management of
the Company (or, if applicable, any Subsidiary or Affiliate thereof); or

 

(ii) any illness, accident, injury, physical or mental incapacity or other
disability, where such condition has rendered such Participant unable or unfit
to perform effectively the duties and obligations of his or her employment or to
participate effectively and actively in the management of the Company (or, if
applicable, any Subsidiary or Affiliate thereof) for a period of at least 6
consecutive months or 12 months in any 24-month period (in either case, as
determined in the good faith judgment of the Compensation Committee).

 

“EMPLOYEE” means an employee of the Company or any Subsidiary or Affiliate
thereof.

 

“EMPLOYMENT AGREEMENT” means an employment, severance, consulting or similar
agreement between the Company or any Subsidiary or Affiliate thereof and a
Participant.

 

“EXCHANGE ACT” means the Securities Exchange Act of 1934, as amended.

 

“FAIR MARKET VALUE” means:

 

(i)   with respect to a Share:

 

(A) as of the consummation of the transactions contemplated by the
Recapitalization Agreement dated as of July 25, 1999 by and among CRL
Acquisition LLC, the Company, Bausch & Lomb Incorporated, CRL Holdings, Inc.,
Charles River Laboratories, Inc., Charles River SPAFAS, Inc., Bausch & Lomb
International, Inc., Wilmington Partners, L.P., Bausch & Lomb Canada, Inc., and
DLJ Merchant Banking Partners II, L.P., $10.27 per share;

 

(B) if the Shares are traded on an exchange or market, as of any given date or
dates, the average reported closing price of such Share on such exchange or
market as is the principal trading

 

--------------------------------------------------------------------------------


 

market for the Shares for the trading day immediately preceding such date or
dates; or

 

(C) if the Shares are not traded on an exchange or market on the applicable
date, as determined by the Compensation Committee in good faith taking into
account as appropriate recent sales of the Shares, recent valuations of the
Shares and such other factors as the Compensation Committee shall in its
discretion deem relevant or appropriate.

 

(ii) with respect to an Option, for each Share underlying such Option, the Fair
Market Value per Share as determined under clause (i) less the exercise price
per Share.

 

“GOOD REASON” means, with respect to any Participant, “good reason” as defined
in such Participant’s Award Agreement or Employment Agreement, or if not so
defined:

 

(i) any failure by the Company to comply with any of the provisions of this Plan
or such Participant’s Award Agreement or Employment Agreement, other than an
isolated, insubstantial and inadvertent failure not occurring in bad faith and
which is remedied by the Company promptly after receipt of notice thereof given
by such Participant;

 

(ii) the material diminution of such Participant’s position (including status,
offices, titles and reporting relationships), duties or responsibilities as in
effect during the effectiveness of such Participant’s Award Agreement, excluding
an isolated, insubstantial and inadvertent action not taken in bad faith and
which is remedied by the Company promptly after receipt of notice thereof given
by such Participant; or

 

(iii) any purported termination by the Company of such Participant’s employment,
other than for Cause.

 

“INVESTORS’ AGREEMENT” means the Investors’ Agreement dated as of September 29,
1999 among the Company and the several Stockholders (as defined therein) from
time to time parties thereto.

 

“OPTION” means a right to purchase Shares from the Company that is granted under
Section 6 of the Plan.

 

“PARTICIPANT” means any Employee, non-employee director of the Company of any
Subsidiary or Affiliate thereof or consultant to the Company or

 

--------------------------------------------------------------------------------


 

any Subsidiary or Affiliate thereof selected by the Compensation Committee to
receive an Option under the Plan (and, to the extent applicable, any heirs or
legal representatives thereof).

 

“PERMITTED TRANSFEREE” shall have the meaning assigned to it in the Investors’
Agreement.

 

“PERSON” means any individual, corporation, limited liability company,
partnership, association, joint-stock company, trust, unincorporated
organization, government or political subdivision thereof or other entity.

 

“RULE 16B-3” means Rule 16b-3 as promulgated and interpreted by the SEC under
the Exchange Act, or any successor rule or regulation thereto as in effect from
time to time.

 

“SEC” means the Securities and Exchange Commission or any successor thereto.

 

“SECTION 162(M)” means Section 162(m) of the Code, or any successor section
thereto as in effect from time to time.

 

“SHARES” means (i) shares of common stock, par value $0.01 per share, of the
Company and any stock into which its common stock may thereafter be converted or
changed and/or (ii) such other securities as may be designated by the
Compensation Committee from time to time.

 

“SUBSIDIARY” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which:

 

(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors thereof is at the time owned or controlled, directly or
indirectly, by that Person or one or more of the Subsidiaries of that Person or
a combination thereof; or

 

(ii) if a limited liability company, partnership, association or other business
entity, a majority of the partnership or other similar ownership interests
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more Subsidiaries of that Person or a combination thereof.

 

“SUBSTITUTE OPTIONS” means Options granted in assumption of, or in substitution
for, outstanding options previously granted by a company acquired by the Company
or with which the Company combines.

 

--------------------------------------------------------------------------------


 

SECTION 3. ADMINISTRATION.

 

(a) AUTHORITY OF COMPENSATION COMMITTEE. The Plan shall be administered by the
Compensation Committee. Subject to the terms of the Plan, applicable law and
contractual restrictions (including, to the extent applicable, any Employment
Agreements) affecting the Company, and in addition to other express powers and
authorizations conferred on the Compensation Committee by the Plan, the
Compensation Committee shall have full power and authority to:

 

(i)   designate Participants;

 

(ii) determine the type or types of Options to be granted to a Participant;

 

(iii) determine the number of Shares to be covered by, or with respect to which
payments, rights or other matters are to be calculated in connection with,
Options;

 

(iv) determine the terms and conditions of any Option and Award Agreement;

 

(v) determine whether, to what extent and under what circumstances Options may
be settled or exercised in cash, Shares, other securities, other Options or
other property, or canceled, forfeited, or suspended and the method or methods
by which Options may be settled, exercised, canceled, forfeited or suspended;

 

(vi) determine whether, to what extent and under what circumstances cash,
Shares, other securities, other Options, other property and other amounts
payable with respect to an Option shall be deferred either automatically or at
the election of the holder thereof or of the Compensation Committee;

 

(vii) determine whether, to what extent and under what circumstances cash,
Shares, other securities, other Options, other property and other amounts issued
or payable with respect to an Optionshall be subject to restrictions on
transfer, assignment, pledge or other disposition or alienation, and the nature
of such restrictions;

 

(viii) interpret and administer the Plan and any instrument or agreement
relating to, or Option made under, the Plan;

 

--------------------------------------------------------------------------------


 

(ix) establish, amend, suspend or waive such rules and regulations and appoint
such agents as it shall deem appropriate for the proper administration of the
Plan; and

 

(x) make any other determination and take any other action that the Compensation
Committee deems necessary or desirable for the administration of the Plan.

 

(b) COMPENSATION COMMITTEE DISCRETION BINDING. Unless otherwise expressly
provided in the Plan, all designations, determinations, interpretations and
other decisions under or with respect to the Plan or any Option shall be within
the sole discretion of the Compensation Committee, may be made at any time and
shall be final, conclusive and binding upon all Persons (including the Company
or any Subsidiary or Affiliate thereof, any Participant, any holder or
beneficiary of any Option, any stockholder and any Employee).

 

SECTION 4. SHARES AVAILABLE FOR OPTIONS.

 

(a) SHARES AVAILABLE. Subject to adjustment as provided in Section 4(b), the
number of Shares with respect to which Options may be granted under the Plan
shall be 926,000. If, after the effective date of the Plan, any Shares covered
by an Option granted under the Plan (other than a Substitute Option) or to which
such an Option relates are forfeited, or if such an Option is settled for cash
or otherwise terminates or is canceled without the delivery of Shares, then the
Shares covered by such Option, or to which such Option relates, or thenumber of
Shares otherwise counted against the aggregate number of Shares with respect to
which Options may be granted, to the extent of any such settlement, forfeiture,
termination or cancellation, shall again become Shares with respect to which
Options may be granted. In addition, Shares tendered in satisfaction or partial
satisfaction of the exercise price of any Option or any tax withholding
obligations (other than the exercise price or tax withholding obligation
relating to a Substitute Option), will again become Shares with respect to which
Options may be granted. Notwithstanding the foregoing and subject to adjustment
as provided in Section 4(b), no Participant may receive Options in any calendar
year that relate to more than 300,000 Shares.

 

(b) ADJUSTMENTS. In the event that the Compensation Committee determines that
any dividend or other distribution (whether in the form of cash, Shares, other
securities or other property), recapitalization, stock split, reverse stock
split, reorganization, reclassification, merger, consolidation, split-up,
spin-off, combination, repurchase, or exchange of Shares or other securities of
the Company, issuance of warrants or other rights to purchase Shares or other
securities of the Company or other similar corporate transaction or event
affects the Shares such that an adjustment is determined by the Compensation
Committee

 

--------------------------------------------------------------------------------


 

to be appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan, then the
Compensation Committee shall, in such manner as it may deem equitable, adjust
any or all of:

 

(i) the number of Shares of the Company (or number and kind of other securities
or property) with respect to which Options may thereafter be granted;

 

(ii) the number of Shares or other securities of the Company (or number and kind
of other securities or property) subject to outstanding Options; and

 

(iii) the grant or exercise price with respect to any Option, or, if deemed
appropriate, make provision for a cash payment to the holder of an outstanding
Option.

 

(c) SUBSTITUTE OPTIONS. Any Shares underlying Substitute Options shall not be
counted against the Shares available for Options under the Plan.

 

(d) SOURCES OF SHARES DELIVERABLE UNDER OPTIONS. Any Shares delivered pursuant
to an Option may consist, in whole or in part, of authorized and unissued Shares
or of treasury Shares.

 

SECTION 5. ELIGIBILITY. Any Employee, non-employee director of the Company or
any Subsidiary or Affiliate thereof or consultant to the Company or any
Subsidiary or Affiliate thereof shall be eligible to be designated a
Participant. Holders of options granted by a company that is acquired by the
Company or with which the Company combines are eligible for grants of Substitute
Options hereunder in connection with such acquisition or combination
transaction.

 

SECTION 6. STOCK OPTIONS.

 

(a) GRANT. Subject to the provisions of the Plan and contractual restrictions
(including, to the extent applicable, any Employment Agreements) affecting the
Company, the Compensation Committee shall have sole and complete authority to
determine the Participants to whom Options shall be granted, the number of
Shares to be covered by each Option, the exercise price therefor and the
conditions and limitations applicable to the exercise of the Option.

 

(b) EXERCISE PRICE. The Compensation Committee shall, in its sole discretion,
establish the exercise price at the time each Option is granted; PROVIDED

 

--------------------------------------------------------------------------------


 

that, except in the case of Substitute Options, in no event shall the exercise
price per Share be less than the Fair Market Value of a Share on the date of
grant.

 

(c) EXERCISE. Each Option shall be exercisable at such times and subject to such
terms and conditions as the Compensation Committee may, in its sole discretion,
specify in the applicable Award Agreement or thereafter. The Compensation
Committee may impose such conditions with respect to the exercise of Options,
including without limitation, any relating to the application of federal or
state securities laws, as it may deem necessary or advisable.

 

(d) PAYMENT. No Shares shall be delivered pursuant to any exercise of an Option
until payment in full of the exercise price, or adequate provision therefor, is
received by the Company. Such payment may be made: (i) in cash; (ii) in Shares
owned by the Participant for at least six months (the value of such Shares shall
be their Fair Market Value on the date of exercise); (iii) by a combination of
cash and Shares owned by the Participant for at least six months; (iv) if
approved by the Compensation Committee, in accordance with a cashless exercise
program; or (v) in such other manner as permitted by the Compensation Committee
at the time of grant or thereafter.

 

SECTION 7. VESTING; TERMINATION OF EMPLOYMENT. Each Award Agreement shall
contain such terms as the Committee may in its sole discretion determine
concerning vesting, forfeiture, the Company’s rights of repurchase of Shares
acquired upon exercise of an Option, and/or the effects of termination or
suspension of a Participant’s employment upon the exercisability of any Option
granted thereunder.

 

SECTION 8. ACCELERATED VESTING. The Compensation Committee may, in its sole
discretion, provide in an Award Agreement or at any other time for the
accelerated vesting of an Option in the event of a Change of Control.

 

SECTION 9. AMENDMENT AND TERMINATION.

 

(a) AMENDMENTS TO THE PLAN. The Board may amend, alter, suspend, discontinue, or
terminate the Plan or any portion thereof at any time; PROVIDED that no such
amendment, alteration, suspension, discontinuation or termination shall be made
without stockholder approval if such approval is necessary to qualify for or
comply with any tax or regulatory status or requirement (including any approval
requirement which is a prerequisite for exemptive relief from Section 16(b) of
the Exchange Act or Section 162(m) of the Code) for which or with which the
Board deems it necessary or desirable to qualify or comply. Notwithstanding
anything to the contrary herein, the Compensation Committee may amend the Plan
in such manner as may be necessary so as to have the Plan

 

--------------------------------------------------------------------------------


 

conform with local rules and regulations in any jurisdiction outside the United
States.

 

(b) AMENDMENTS TO OPTIONS. Subject to the terms of the Plan and applicable law,
the Compensation Committee may waive any conditions or rights under, amend any
terms of, or alter, suspend, discontinue, cancel or terminate,any Option
theretofore granted, prospectively or retroactively; PROVIDED that any such
waiver, amendment, alteration, suspension, discontinuance, cancellation or
termination that would adversely affect the rights of a Participant or any
holder or beneficiary of any Option theretofore granted shall not to that extent
be effective without the consent of such affected Participant, holder
orbeneficiary.

 

(c) CANCELLATION. Any provision of this Plan or any Award Agreement to the
contrary notwithstanding, in the event of a Change of Control or an offer to
Participants generally relating to the acquisition of Shares, including through
purchase, merger or otherwise, the Compensation Committee may cause any Option
granted hereunder to be canceled in consideration of a cash payment or
alternative Option made to the holder of such canceled Option.

 

SECTION 10. GENERAL PROVISIONS.

 

(a) DIVIDEND EQUIVALENTS. In the sole and complete discretion of the
Compensation Committee, an Option may provide the Participant with dividends or
dividend equivalents, payable in cash, Shares, other securities or other
property on a current or deferred basis.

 

(b) NON-TRANSFERABILITY OF OPTIONS. Except to the extent otherwise provided in a
Participant’s Award Agreement, no Option shall be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by such Participant,
except by will or the laws of descent and distribution.

 

(c) NO RIGHTS TO OPTIONS. No Employee, Participant or other Person shall have
any claim to be granted any Option, and there is no obligation for uniformity of
treatment of Employees, Participants or holders or beneficiaries of Options. The
terms and conditions of Options need not be the same with respect to each
recipient.

 

(d) STOCK CERTIFICATES. Certificates, if any, issued in respect of Shares shall,
unless the Compensation Committee otherwise determines, be registered in the
name of the Participant or his or her Permitted Transferees and, so long as a
Participant continues to be governed by any forfeiture provisions relating to
the Shares, shall be deposited by such Participant or Permitted Transferee,
together with a stock power endorsed in blank, with the Company. When such
forfeiture conditions lapse, the Company shall deliver such certificates to the
Participant

 

--------------------------------------------------------------------------------


 

upon request. Such stock certificate shall carry such appropriate legends, and
such written instructions shall be given to the Company’s transfer agent, as may
be deemed necessary or advisable by counsel to the Company in order to comply
with the requirements of (i) the Securities Act of 1933, as amended, any state
securities laws or any other applicable laws and (ii) the Investors’ Agreement.
Subject to the provisions of the Investors’ Agreement, all certificates for
Shares or other securities of the Company or any Subsidiary delivered under the
Plan pursuant to any Option or the exercise thereof shall be subject to such
stop transfer orders and other restrictions as the Compensation Committee may
deem advisable under the Plan or the rules, regulations and other requirements
of the SEC or any exchange or market upon which such Shares or other securities
of the Company are then listed and any applicable laws or rules or regulations,
and the Compensation Committee may cause a legend or legends to be put on any
such certificates to make appropriate reference to such restrictions.

 

(e) WITHHOLDING. A Participant may be required to pay to the Company or any
Subsidiary, and the Company or any Subsidiary shall have the right and is hereby
authorized to withhold from any Option, from any payment due or transfer made
under any Option or under the Plan or from any compensation or other amountowing
to a Participant the amount (in cash, Shares, other securities, other Options or
other property) of any applicable withholding taxes in respect of an Option, its
exercise or any payment or transfer under an Option or under the Plan, and to
take such other action as may be necessary in the opinion of the Company to
satisfy all obligations for the payment of such taxes. The Compensation
Committee may provide for additional cash payments to holders of Options to
defray or offset any tax arising from any such grant, lapse, vesting or exercise
of any Option.

 

(f) AWARD AGREEMENTS. Each Option hereunder shall be evidenced by an Award
Agreement which shall be delivered to the Participant and shall specify the
terms and conditions of the Option and any rules applicable thereto.

 

(g) NO LIMIT ON OTHER COMPENSATION ARRANGEMENTS. This Plan is not intended to be
the exclusive authority for the grant of options, stock or stock-based awards,
and nothing contained in this Plan shall prevent the Company or any Subsidiary
or Affiliate thereof from adopting or continuing in effect other compensation
arrangements, which may, but need not, provide for the grant of options,
restricted stock, Shares and other types of awards provided for hereunder
(subject to stockholder approval if such approval is required by applicable
law). Any such arrangements may be either generally applicable or applicable
only in specific cases.

 

--------------------------------------------------------------------------------


 

(h) NO RIGHT TO EMPLOYMENT. The grant of an Option shall not be construed as
giving a Participant the right to be retained in the employment or service of
the Company or any Subsidiary or Affiliate thereof. Further, the Company or any
Subsidiary may at any time dismiss a Participant from employment or service,
free from any liability or any claim under the Plan, unless otherwise expressly
provided in the Plan or in any Award Agreement.

 

(i) RIGHTS AS A STOCKHOLDER. Subject to the provisions of the applicable Option,
no Participant or holder or beneficiary of any Option shall have any rights as a
stockholder with respect to any Shares to be issued under the Plan until he or
she has become the holder of such Shares.

 

(j) GOVERNING LAW. The validity, construction, and effect of the Plan and any
rules and regulations relating to the Plan and any Award Agreement shall be
determined in accordance with the laws of the State of Delaware.

 

(k) SEVERABILITY. If any provision of the Plan or any Option is or becomes or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
Person or Option, or would disqualify the Plan or any Option under any law
deemed applicable by the Compensation Committee, such provision shall be
construed or deemed amended to conform to the applicable laws, or if it cannot
be construed or deemed amended without, in the determination of the Compensation
Committee, materially altering the intent of the Plan or the Option, such
provision shall be stricken as to such jurisdiction, Person or Option, and the
remainder of the Plan and any such Option shall remain in full force and effect.

 

(l) OTHER LAWS. The Compensation Committee may refuse to issue or transfer any
Shares or such other consideration under an Option if, acting in its sole
discretion, it determines that the issuance or transfer of such Shares or such
other consideration might violate any applicable law or regulation or entitle
the Company to recover the same under Section 16(b) of the Exchange Act, and any
payment tendered to the Company by a Participant in connection therewithshall be
promptly refunded to the relevant Participant, holder or beneficiary. Without
limiting the generality of the foregoing, no Option granted hereundershall be
construed as an offer to sell securities of the Company, and no such offer shall
be outstanding, unless and until the Compensation Committee in its sole
discretion has determined that any such offer, if made, would be in compliance
with all applicable requirements of the federal and state securities laws and
any other laws to which such offer, if made, would be subject.

 

(m) NO TRUST OR FUND CREATED. Neither the Plan nor any Option shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Subsidiary and a Participant or any

 

--------------------------------------------------------------------------------


 

other Person. To the extent that any Person acquires a right to receive payments
from the Company or any Subsidiary or Affiliate thereof pursuant to an Option,
such right shall be no greater than the right of such unsecured general creditor
of the Company or such Subsidiary or Affiliate thereof.

 

(n) NO FRACTIONAL SHARES. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Option, and the Compensation Committee shall
determine whether cash or other securities or other property shall be paid or
transferred in lieu of any fractional Shares or whether such fractional Shares
or any rights thereto shall be canceled, terminated or otherwise eliminated.

 

(o) INVESTORS’ AGREEMENT TRANSFER RESTRICTIONS. A Participant shall, as a
condition precedent to the exercise or settlement of an Option, execute an
instrument agreeing to be bound by the terms of the Investors’ Agreement or, at
the election of the Company, a counterpart of the Investors’ Agreement. In any
event, any Shares acquired upon exercise or settlement shall be subject to the
provisions in the Investors’ Agreement regardingrestrictions on transfer and the
Company’s rights to compel sales and repurchase Shares.

 

(p) HEADINGS. Headings are given to the sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

 

SECTION 11. TERM OF THE PLAN.

 

(a) EFFECTIVE DATE. The Plan shall be effective as of September 29, 1999,
subject to approval by the stockholders of the Company. Options may be granted
hereunder prior to such stockholder approval, subject in all cases, however, to
such approval.

 

(b) EXPIRATION DATE. Unless otherwise expressly provided in the Plan or in an
applicable Award Agreement, any Option granted hereunder may, and the authority
of the Board or the Compensation Committee to amend, alter, adjust, suspend,
discontinue or terminate any such Option or to waive any conditions or rights
under any such Option shall, continue after the authority for grant of new
Options hereunder has been exhausted.

 

--------------------------------------------------------------------------------